DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1, 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 6,000,762; previously cited) in view of Bouvier et al. (US 2003/0098109 A1; previously cited; hereinafter “Bouvier”).
Chang discloses a two-piece wheel 2 for mounting a tire 4, comprising: a first wheel piece (left-side wheel piece 21 in Fig. 3) having a first threaded hole 212; a second wheel piece (right-side wheel piece 21 in Fig. 3) having a second threaded hole 212; a threaded rod 200 extending through the first threaded hole and the second threaded hole (Fig. 5), wherein the threaded rod is configured to change the axial distance between the first wheel piece and the second wheel piece when it is turned (evident from Fig. 5); and wherein a first rim of the first piece wheel and a second rim of the second rim piece are configured to receive the tire (Fig. 5).
	Chang fails disclose the claimed first and second plurality of bead locks located along the first and second rims, respectively.
	Bouvier, however, in the embodiment shown in Figs. 6 and 6A, teaches a wheel comprising a rim 12 with a plurality of bead locks 26, 30 including a first plurality of bead locks 30 equally spaced along a first rim or bead seat 36 and a second plurality of bead locks 26, 30 equally spaced along a second rim or bead seat 38 (Fig. 6; paragraph [0050] describes bead locks or friction members 26 being located at both the first bead and second bead seat), wherein each of the first plurality of bead locks is oriented substantially parallel to an axis of rotation of the wheel (Figs. 6 and 6A; paragraph [0048]), and has an axial length that is greater than a circumferential width (Fig. 6), wherein a circumferential distance between adjacent bead locks in the first plurality of bead locks is greater than the circumferential width of each of the first plurality of bead locks (Fig. 6), wherein each of the second plurality of bead locks is oriented substantially parallel to an axis of rotation of the wheel (evident from Figs. 6 and 6A; paragraphs [0048] and [0050]), and has an axial length that is greater than a circumferential width (evident from Fig. 6 and paragraph [0050]), wherein a circumferential distance between adjacent bead locks in the first plurality of bead locks is greater than the circumferential width of each of the first plurality of bead locks (evident from Fig. 6 and paragraph [0050]), wherein at least one bead lock includes a sharp edge (edge at the intersection of the bead lock 26, 30 and the remainder of the rim 12 as shown in Fig. 6A), wherein at least one bead lock is spaced from an axially outer edge of the wheel piece or bead seat it is located on (Fig. 6), and wherein the bead locks are located on rim portions (note the rim portion is considered to be a portion of the bead seat with the same axial width as the axial width of the bead lock 26, 30 that projects therefrom as shown in Fig. 6) of the wheel, and extend across a full width of the rim portions (Fig. 6).
From this teaching, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheel of Chang so that its rim bead seats at the respective rim pieces have the claimed first and second plurality of equally spaced bead locks located thereon to provide predictable results for preventing relative circumferential movement between the tire and wheel during use of the wheel assembly.
Chang, as modified by Bouvier, further fails to expressly disclose each of the first and second plurality of bead locks including no more than eight bead locks.
Bouvier, however, expressly teaches that the number of bead locks “can be any number” (paragraph [0050]), and thus are not limited to what is shown in Fig. 6.
From this teaching, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of routine optimization, to have modified the wheel of Chang, as modified by Bouvier, by forming both the first and second pluralities of bead locks to include no more than eight bead locks each based upon the size of the wheel rim and the intended use of the wheel to prevent the occurrence of slippage between the tire and rim.  It is further noted that it is clear from Applicant’s disclosure that the number of bead locks is not a critical feature for the practice of Applicant’s invention (See paragraph [0044] of Applicant’s specification which states “While eight bead locks 250 are shown on the wheel piece 210 in Figure 4, it should be understood that any number of bead locks may be employed” (emphasis added).

5.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Bouvier, as applied to claim 1 above, and further in view of Iizuka (JPH06135202 A; previously cited).
	Regarding claim 6, Chang, as modified by Bouvier, fails to expressly disclose the bead locks on the first wheel piece being axially misaligned with the bead locks on the second wheel piece.
	Iizuka, however, teaches a wheel assembly arrangement that includes a first plurality of bead locks 22L located along a first rim or bead seat 21L and a second plurality of bead locks 22R located along a second rim or bead seat 21R (Fig. 1(b)), wherein the bead locks on the first wheel piece are axially misaligned with the bead locks on the second wheel piece (Fig. 1(c); paragraph [0008]).
	From this teaching, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheel of Chang, as modified by Bouvier, so that the bead locks located on the first piece are axially misaligned with the bead locks on the second wheel piece to provide a balanced interlocking between the bead locks and the tire at each respective side that would help ensure there is no relative movement between the tire and wheel during use of the wheel assembly.  
	Regarding claim 7, Chang, as modified by Bouvier, fails to expressly disclose the bead locks are configured to mate with corresponding notches in the tire.
Iizuka, however, teaches a wheel assembly arrangement wherein the bead locks 22L, 22R are configured to mate with corresponding notches 14L, 14R in the tire (paragraph [0005]; Figs. 1(a) and 1(b)).
	 From this teaching, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheel of Chang, as modified by Bouvier, so that the bead locks are configured to mate with corresponding notches in the tire to provide predictable results for providing a more secure connection between the wheel pieces and tire that would further ensure that there is no relative circumferential movement between the tire and wheel during use of the wheel assembly.

6.	Claims 8, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bouvier.
	Bouvier, in the embodiment shown in Figs. 6 and 6A, discloses a wheel, comprising: a hub (considered to be the unlabeled central portion of wheel that includes the lug bolt openings shown in Fig. 1); a rim portion 12 surrounding the hub (Fig. 1), the rim portion having an outer surface (Figs. 1 and 6), wherein the outer surface of the rim portion defines a circumference of the wheel (evident from Fig. 1); and a plurality of bead locks 26, 30 equally spaced along the outer surface of the rim portion (Fig. 6), wherein each of the plurality of bead locks is oriented substantially parallel to the axis of rotation of the wheel (Figs. 6 and 6A; paragraph [0048]) and has an axial length that is greater than a circumferential width (Fig. 6), and wherein a circumferential distance between adjacent bead locks is greater than the circumferential width of each bead lock (Fig. 6), wherein half of the bead locks are located on a first side of the wheel, and half of the bead locks are located on a second side of the wheel (Fig. 6; paragraph [0050] describes bead locks or friction members 26 being located at both the first bead and second bead seat), wherein each bead lock includes a sharp edge (edge at the intersection of the bead lock 26, 30 and the remainder of the rim 12 as shown in Fig. 6A), and wherein each bead lock is spaced from an axially outer edge of the wheel (Fig. 6).
Bouvier fails to expressly disclose the plurality of bead locks including no more than eight bead locks on each side of the wheel.
Bouvier, however, expressly teaches that the number of bead locks “can be any number” (paragraph [0050]), and thus are not limited to what is shown in Fig. 6.
From this teaching, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of routine optimization, to have modified the wheel of Bouvier, so that there is no more than eight bead locks on each side of the wheel based upon the size of the wheel rim and the intended use of the wheel to prevent the occurrence of slippage between the tire and rim.  It is further noted that it is clear from Applicant’s disclosure that the number of bead locks is not a critical feature for the practice of Applicant’s invention (See paragraph [0044] of Applicant’s specification which states “While eight bead locks 250 are shown on the wheel piece 210 in Figure 4, it should be understood that any number of bead locks may be employed” (emphasis added).

7.	Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bouvier, as applied to claims 8 and 12 above, and further in view of Iizuka.
	Regarding claim 11, Bouvier fails to expressly disclose the bead locks are configured to mate with corresponding notches in the tire.
Iizuka, however, teaches a wheel assembly arrangement wherein the bead locks 22L, 22R are configured to mate with corresponding notches 14L, 14R in the tire (paragraph [0005]; Figs. 1(a) and 1(b)).
	 From this teaching, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheel of Bouvier, so that the bead locks are configured to mate with corresponding notches in the tire to provide predictable results for providing a more secure connection between the wheel pieces and tire that would further ensure that there is no relative circumferential movement between the tire and wheel during use of the wheel assembly.
Regarding claim 13, Bouvier fails to expressly disclose the bead locks on the first side of the wheel being axially misaligned with the bead locks on the second side of the wheel.
	Iizuka, however, teaches a wheel assembly arrangement that includes a first plurality of bead locks 22L located along a first rim or bead seat 21L and a second plurality of bead locks 22R located along a second rim or bead seat 21R (Fig. 1(b)), wherein the bead locks on the first side of the wheel are axially misaligned with the bead locks on the second side of the wheel (Fig. 1(c); paragraph [0008]).
	From this teaching, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheel of Bouvier so that the bead locks located on the first side of the wheel are axially misaligned with the bead locks on the second side of the wheel to provide a balanced interlocking between the bead locks and the tire at each respective side that would help ensure there is no relative movement between the tire and wheel during use of the wheel assembly.  

8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bouvier in view of Shinagawa (JPH05169901A; previously cited).
	Although Bouvier expressly teaches that its bead locks “are not limited to a semi-circular shape but may be any other variety” (paragraph [0048]), Bouvier fails to expressly disclose the bead locks being rectangular in cross section.
	Shinagawa, however, teaches a wheel that includes bead locks 3 being rectangular in cross section (Figs. 1 and 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheel of Bouvier so that the bead locks have a rectangular cross section, such as taught by Shinagawa, as a well-known alternative cross-sectional bead lock shape that would provide predictable results for preventing relative circumferential movement between the tire and wheel during use of the wheel assembly.

9.	Claims 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bouvier in view of Iizuka.
	Bouvier, in the embodiment shown in Figs. 6 and 6A, discloses a tire and wheel assembly, comprising: a tire 16, wherein the tire has a bead portion 22, 24, a sidewall 20, and a tread 18, wherein the bead portion is connected to the tread by the sidewall (Figs. 1 and 3); a wheel, wherein the wheel has a hub portion (considered to be the unlabeled central portion of wheel that includes the lug bolt openings shown in Fig. 1) and a rim portion 12; a plurality of bead locks 26, 30 equally spaced along the rim portion of the wheel (Fig. 6), and wherein each of the plurality of bead locks is oriented substantially parallel to the axis of rotation of the wheel (Figs. 6 and 6A; paragraph [0048]) and has an axial length that is greater than a circumferential width (Fig. 6), and wherein a circumferential distance between adjacent bead locks is greater than the circumferential width of each bead lock (Fig. 6); and wherein half of the bead locks are located on a first side of the wheel, and half of the plurality of bead locks are located on a second side of the wheel (evident from Fig. 6 and paragraph [0050]).
Bouvier fails to expressly disclose the plurality of bead locks including no more than eight bead locks on each side of the wheel.
Bouvier, however, expressly teaches that the number of bead locks “can be any number” (paragraph [0050]), and thus are not limited to what is shown in Fig. 6.
From this teaching, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of routine optimization, to have modified the wheel of Bouvier, so that there is no more than eight bead locks on each side of the wheel based upon the size of the wheel rim and the intended use of the wheel to prevent the occurrence of slippage between the tire and rim.  It is further noted that it is clear from Applicant’s disclosure that the number of bead locks is not a critical feature for the practice of Applicant’s invention (See paragraph [0044] of Applicant’s specification which states “While eight bead locks 250 are shown on the wheel piece 210 in Figure 4, it should be understood that any number of bead locks may be employed” (emphasis added).
Bouvier further fails to expressly disclose a plurality of notches located on the bead portion of the tire, corresponding to the plurality of bead locks located on the rim portion of the wheel, wherein half of the plurality of notches are located on a first bead of the tire, and half of the plurality of notches are located on a second bead of the tire; and wherein the notches and bead locks on the first side of the tire and wheel, respectively, are axially misaligned with the notches and bead locks on the second side of the tire and wheel, respectively.
Iizuka, however, teaches a wheel assembly with a plurality of notches 14L, 14R located on the bead portion which correspond to a plurality of bead locks 22L, 22R located on the rim portion of a wheel (paragraph [0005]; Figs. 1(a) and 1(b)), wherein half of the plurality of notches 14L are located on a first bead of the tire, and half of the plurality of notches 14R are located on a second bead of the tire (paragraph [0005]; Figs. 1(a) and 1(b)); and wherein the notches and bead locks on the first side of the tire and wheel, respectively, are axially misaligned with the notches and bead locks on the second side of the tire and wheel, respectively (Fig. 1(c); paragraph [0008]).
	 From this teaching, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheel of Bouvier, so that the bead portion of the tire includes a plurality of notches which correspond to the plurality of bead locks with half of the plurality of notches located on each respective bead of the tire to provide predictable results for providing a more secure connection between the wheel pieces and tire that would further ensure that there is no relative circumferential movement between the tire and wheel during use of the wheel assembly.
	Furthermore from this teaching, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheel of Bouvier so that the bead locks and notches located on the first side of the wheel are axially misaligned with the bead locks and notches on the second side of the wheel, respectively, to provide a balanced interlocking between the bead locks and the tire at each respective side that would help ensure there is no relative movement between the tire and wheel during use of the wheel assembly.  

10.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bouvier in view of Iizuka, as applied to claim 17 above, and further in view of Shinagawa.
	Although Bouvier expressly teaches that its bead locks “are not limited to a semi-circular shape but may be any other variety” (paragraph [0048]), Bouvier, as modified by Iizuka, fails to expressly disclose the bead locks being rectangular in cross section.
	Shinagawa, however, teaches a wheel that includes bead locks 3 being rectangular in cross section (Figs. 1 and 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheel of Bouvier, as modified by Iizuka, so that the bead locks have a rectangular cross section, such as taught by Shinagawa, as a well-known alternative cross-sectional bead lock shape that would provide predictable results for preventing relative circumferential movement between the tire and wheel during use of the wheel assembly.

11.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bouvier in view of Iizuka, as applied to claim 17 above, and further in view of Asper et al. (US 2015/0283857 A1; previously cited; hereinafter “Asper”).
	Bouvier as modified by Iizuka, fails to expressly disclose the tire applies an outward force of at least 1000 pounds against the wheel when the tire is mounted on the wheel.
	Asper, however, teaches its tire applying an outward force of at least 1000 pounds against the wheel when the tire is mounted on the wheel (paragraph [0070]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire and wheel assembly of Bouvier, as modified by Iizuka, so that its tire applies an outward force of at least 1000 pounds against the wheel when the tire is mounted on the wheel, such as taught by Asper, to ensure that the tire is adequately secured between the respective rim flanges during sue of the tire and wheel assembly.

Response to Arguments
12.	Applicant’s arguments with respect to the claims have been considered but are moot because the new grounds of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kip T Kotter/Primary Examiner, Art Unit 3617